Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-11, and 13-16  have been amended.  Claims 1-16, as filed 05/10/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The rejection under 35 USC §112(b) (antecedent basis) is withdrawn due to Applicant’s amendments and remarks. 
The objection to claim 8 is withdrawn in light of Applicant’s amendment. The rejection under 35 USC 112(b) (antecedent basis) in maintained. 
Regarding the rejection under 35 USC §103, Applicant argues (page 11-13 of the Remarks dated 05/10/2022) that  the cited references do not teach or suggest a message from the transmitter to the mobile device identifying a recognition scheme used by a security device mapped to the specific area to recognize a user of the terminal device, as recited in claim 1.  … identify a security level of the terminal device in the specific area based on a particular security level for the specific area and a recognition scheme used to recognize a user of the terminal device when the entry of the terminal device and automatically perform a service when the identified security level satisfies a required security level.”  The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 1-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being obvious over US 20130035063 (Fisk) in view of KR-1860515-B1 (Ban). 

Claims 1 and 8 :  Fisk teaches: A terminal device comprising: 
a processor; and a non-transitory computer readable storage medium configured to store at least one instruction that, when executed by the processor, causes the terminal device to: ([0025])
recognize  an entry of the terminal device  into a specific area based on receiving a message from a communication device associated with the specific area;   (FIG. 4 and [0053])
automatically perform a service when the identified security level satisfies a required security level.   ([0055] “enable or disabling the functions of the mobile device”; Table 1: “e-book, texting” )
Fisk teaches ([0054] “determining of the security profile”). Fisk does not explicitly teach, but Ban  does teach:
identify a security level of the terminal  device in the specific area based on a particular security level for the specific area and information in the message from the communication device identifying a recognition scheme used by a security device mapped to the specific area to recognize a user of the terminal  device; and  (FIG. 4, Page 5 para 11 “radio communication terminal … security level information”; Page 9 para 11-13.) 
Further, it would have been obvious, as of the effective filing date,  to combine the terminal device and location recognition of Fisk with the beacon transmission of security levels of Ban, because Ban explicitly teaches the motivation of (page 4 para 5-10 the use of network access control systems. See MPEP 2143.I.G.

Claims 5 and 10. Fisk and Ban teach:  The terminal device of claim 1, and Fisk further teaches:
wherein the at least one instruction, when executed by the processor, further causes the terminal   device to identify the security level of the terminal   device in the specific area based on a security level configured for the recognition scheme used by the security device to recognize the user of the terminal  device.  ([0006] “user-configured security policy”)

      Claims 7 and 12. Fisk and Ban teach: The terminal device of claim 1, 
Fisk further teaches:
wherein the at least one instruction, when executed by the processor, further causes the terminal device to:  automatically perform a login function  to the service, (FIG. 3 and [0051-0052])
Fisk does not explicitly teach, but Gardiner does teach:
selectively perform a payment processing function according to the identified security level when payment is to be performed in the service. (FIG. 4; Table 1; and [0008])

      Claim 13.  Fisk teaches:  A method comprising: 
determining when a user device is positioned at a particular location based on the user device receiving a message from another device associated with the particular location;  (FIG. 4 and [0053])
performing, by the user device at the particular location, a function when the first security level is assigned to the user device, wherein the user device does not perform the function when the second security level is assigned to the user device.  ([0055] “enable or disabling the functions of the mobile device”; Table 1: “e-book, texting” )
Fisk teaches ([0054] “determining of the security profile”). Fisk does not explicitly teach, but Ban  does teach:
assigning, by the user device, one of a first security level or a second security level to the user   device positioned at a particular location based on a preset security level associated with the particular location and information included in the message identifying a recognition scheme used to recognize a user of the user device; and (FIG. 4, Page 5 para 11 “radio communication terminal … security level information”; Page 9 para 11-13.) 
Further, it would have been obvious, as of the effective filing date,  to combine the terminal device and location recognition of Fisk with the beacon transmission of security levels of Ban, because Ban explicitly teaches the motivation of (page 4 para 5-10 the use of network access control systems. See MPEP 2143.I.G.

       Claim 14. Fisk and Ban teach: The method of claim 13, and Fisk further teaches:
wherein the particular location is preset to one of the first security level or the second security level, and the preset one of the first security level or the second security level is assigned to the user   device when the user device is authenticated to communicate with the device through short-range wireless communication.  ([0028])

     Claim(s) 2, 4, 6,  9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over US 20130035063 (Fisk) in view of KR-1860515-B1 (Ban) and in further view of US 20160277396 (Gardiner). 

Claims 2 and 9: Fisk and Ban teach: The terminal device of claim 1,
Fisk and Ban do not explicitly teach, but Gardiner further teaches:
wherein the terminal device receives that message from the communication  device when the terminal  device is authenticated for a connection to the communication device through short-range wireless communication, and when the security device mapped to the specific area is unlocked by the user of the terminal  device. (FIG. 6; FIG. 7; and [0063-0064])
Further, it would have been obvious, as of the effective filing date,  to combine the terminal device and location recognition of Fisk and Ban with the location security levels of Gardiner, because Gardiner explicitly teaches the motivation of [0007] the use of location-based access controls. See MPEP 2143.I.G.

Claim 4. Fisk and Ban teach: The terminal device of claim 1, 
Gardiner further teaches:
wherein the particular security level is pre-configured for the specific area based on whether the specific area is a home of the user.   ([0079], [0081] “indication of an access permission level” and FIG. 6) 

Claims 6 and 11. Fisk and Ban teach: The terminal device of claim 5. Fisk and Ban do not explicitly teach, but Gardiner does teach:
wherein:  the recognition scheme used to recognize the user of the terminal device when the entry of the terminal device into the specific area is recognized includes at least one of a password 5Serial No. 16/502,185Docket No. NAM-0004 Reply to Office Action of input recognition scheme, a key use recognition scheme, or a biometric information recognition scheme, and a first security level of the biometric information recognition scheme is higher than a second security level of the key use recognition scheme and a third security level of the biometric information recognition scheme, and the second security level of the key use recognition scheme is equal to or higher than the third security level of the password input recognition scheme.  ([0076]; [0079])

       Claim 15. Fisk and Ban teach: The method of claim 13, and Fisk further teaches:
 wherein determining that the user device is positioned at the particular location includes determining that a security device associated with the particular location is unlocked by the user of the user device using the recognition scheme identified in the message.   ([0028])

Claim 16.  Fisk and Ban teach: The method of claim 15,
Fisk and Ban do not explicitly teach, but Gardner does teaches:
wherein: the first security level is assigned to user device when the information in the message indicates that the security device is unlocked based on recognition of biometric information associated with the user, and the second security level is assigned to user device when the information in the message indicates that the security device is unlocked without the recognition of biometric information associated with the user.    ([0007] “selectively initiate biometric authentication”, [0024])

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over  US 20130035063 (Fisk) in view of KR-1860515-B1 (Ban) and in further view of US 20120022902 (Gressel).

Claim 3. Fisk and Ban teach: The terminal device of claim 2, 
Fisk in view of Ban does not explicitly teach, but Gressel does teach:
 wherein the communication device transmits information indicating that the security   device is unlocked to the terminal   device through short-range wireless communication within a preset time range after the communication   device determines that the security   device is unlocked. (FIG. 3 “timed interval”)
It would have been obvious, as of the effective filing date, to combine the terminal device and location recognition of Fisk in view of Ban with the time interval of Gressel, because Gressel explicitly teaches the motivation of [0009] proving identity at a point of entry. See MPEP 2143.I.G.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR-1860515-B1 (Ban)  Wireless network access control system based on received signal and method for controlling thereof
US 9489787 (Ives-Halperin) Short-range device communications for secured resource access
US10587595 (Naef) controlling access to content
US 20150256471 (Shin) transmitting data based on Bluetooth. FIG. 4 #S240 “select encoding scheme”  [same applicant]
US 20150271674 (Huh) controlling security of a beacon. [0068] And then, the beacon device 20 broadcasts a beacon signal including the other beacon identifier in operation S10, and the terminal device 10 scans the beacon signal to receive the other beacon identifier in operation S11. [same applicant]
US 20150271676 (Shin) reinforcing security of a beacon device [same applicant]
US 20150324186 (Shin) updating firmware on beacon device [same applicant]
US 20150350189 (Shin) FIG. 6 “service information related to identification information” [0008] service scheme  [same applicant]
US 20170126818 (Kang) beacon service [same applicant]
US 20170188188 (Kang) beacon location tracking [same applicant]
US 20180077546 (Arunachalam) determining beacon relevance. [0075] In some embodiments, the beacon may be used to broadcast informational data regarding security clearance needed in the range of the beacon. A beacon located near a location may broadcast that a particular security clearance level is needed. If the user's security level is not at the broadcasted minimum required security clearance or higher, the instrument may emit a warning message audibly, visually, haptically, or combinations thereof.
US 20180089971 (Campero) Architecture for access management
US 20190279450 (Kusens) Electronic identification, location tracking, communication and notification system with beacon clustering 
US 20130035063 (Fisk) limiting use of a mobile device. location-dependent. Table 1: inside area of influence, mobile device functions enabled. [0042] Bluetooth®
US 20140157353 (Shim) mobile device security management. [0025] geolocation [0037] timer (elapsed time) FIG. 2: notification, pop-up notification, device erasure.
US 20140282877 (Mahaffey) change security behavior of a device based on proximity to another device. “The mobile communication device may be automatically unlocked into a first mode having a first level of functionality. If the user inputs a correct unlock code, the mobile communication device may be unlocked into a second mode having a second level of functionality, greater than the first level of functionality.”
US 20150121464 (Hughes)  User's mobile device may be automatically authenticated or authorized to access application or system resources … based on a predetermined geo-fence. A security level or amount of authorization credentials required to authorize a user for data access may be varied according … to the current or last known geographic location of the user's mobile device.
US 20160142497 (Ulrich) [0006] re-authentication [0025] different tiers of authentication depending on the data to which the user seeks access; for example, a simple password log-in may be sufficient for access to routine applications, while a “strong” modality such as a biometric (e.g., fingerprint or vein) scan may be required for access to secure data, [0031] location server, user privilege level. [0032] System memory …stores a prediction and monitoring application 333 that … predicts the next location of a user in response to a location-based triggering event (e.g., the detected departure of the user from a node), and an action module that causes an action to be taken based on the triggering event. [0037] Following a location-based triggering event [H04W 4/02]
US 20180220309 (Gomes) context-aware and profile-based security … autonomous vehicles
US 7487112 (Barnes) location based services
US 20160277396 (Gardiner) 
US 20120036071 (Fulton) [0025] After the money transfer and associated level of security are stored in the server 20, the money transfer is available (either immediately or after a grace period of time) for receipt. As discussed above, while a single receive location 18 is shown, the system 10 includes a plurality of geographically dispersed receive locations 18. In step 50, the server 20 receives a request to receive the money transfer via a receive computer 16 at one of the receive locations 18 in the system 10. FIG. 2 security levels and location. 
US 20120022902 (Gressel) [0102] “Token, ID token, personal token: any one of many such devices used in systems which benefit issuers and owners with varying levels of security (protection) depending on resources, costs, potential value to adversaries, loss of income or benefit, and/or liability. Examples of tokens include use of one or more of the following used separately or together: … contactless or wired devices; …” “biometric information”  [0103] “Token holder, ID token holder: a user (see "User") who, by presenting the ID token, typically seeks benefit and/or access to a controlled area or service by proving membership or other relevance to a closed community through the aid of the token.” FIG. 3 timed interval
US 20110320347 (Tumminaro) [0138] Another level of security is provided by the use of location technology, such as a geo-positioning system or GPS can determine the physical location of the device. Thus, if the account holder is using the payment service in an atypical location (such as when they are on vacation), the account user can be authenticated by asking for the PIN to be re-entered or other forms of complementary authentication to be provided. Another advantage of the location technology is that the services made available to the account holder can be adjusted based on where they are located.
US 20110296513 (Kasad) [0009]… an authentication token having at least three levels of security comprises an authorization request module to trigger a wireless authorization request to a network being accessed, including a current location of an associated physical authentication token.
US 20110222466 (Pance) [0063] “For example, device 14 may determine a level of required security for device 14 or an application (service) running on device 14. Device 14 may also determine the location of device 14 and, using the location of device 14, may determine what service features are to be adjusted accordingly. Factors such as these may be used in controlling the services that are provided by device 14. For example, device 14 may use … location data obtained from a wireless local area network, or manually entered location information to determine whether device 14 is in a private or public location.” [0155] “For example, the amount of encryption or other security-related feature may be adjusted as a function of location, the ability to download particular types of content may be adjusted as a function of location, the ability to purchase products may be adjusted as a function of location, etc.”
US 20020023215 (Wang) [0104] “… the PEAD can perform service reservation, transaction and service authorization all in the same device. For example, the PEAD can perform a hotel reservation… . When the user arrives at the hotel, he does not need to wait on the line for check-in, but rather can go directly to the room and use the PEAD pre-stored hotel electronic key to open the room door.”
US 20050285716 (Denisen) [0082] “In a preferred embodiment, …, different types of electronic keys (indicated by the different values of the key type digit) are provided that correspond to different levels of security (and the associated complexity of communication) and audit data collection function.” Time-based, see FIG. 9.
US 20110035604 (Habraken) [0153] “For example, the extracted data and/or a positive access control list and/or a negative access control list can be used to check other forms of key lifetime (e.g., "valid-until" time limit, a duration-of-use limit, a number-of-uses limit, a predetermined time mark), an approved set of locations for the user, a security level of the user, a security alert status of the secure area of the organization (high alert, low alert, lockdown, and the like), an access history of the user, an access history of the access card, a suspected security compromise, an administrator instruction, a revision of an access control list, or other factors, or combinations thereof.”
US 20110238517 (Ramalingam)	[0071] detection of cell phone unlocks pre-paid hotel room [0076] the electronic token may allow the mobile device to broadcast a signal (e.g., analogous to a garage-door opener) that may be used to open a door and gain access to the secure location. [0098] temporal geo location [0097] levels of security, biometric
US 20150161585 (Huster) [0337] ”…a geographic sensing area and a non-geographic sensing area can interact to provide services to a user. In the operating environment shown in FIG. 38, a user clicks a button on a user device 3810 to automatically open the car door as the car rests within a geofence 3825 that could be configured in a user's home driveway.”  FIG. 11 “transaction” FIG. 31G  access approve/deny ...based on geofence [security levels) FIG. 33A toll road	
US 20150347734 (Beigi)	[0057] “FIG. 19 describes a process in which the authentication techniques may be used to unlock a vault, providing access. In this case, for example, the bank vault, … are considered to be part of the POS. The security outfit which has the credentials to grant access to the user is the transaction authority. In cases like this, an NFC, IrDa, or RFID tag communication between the door and the device also provide information on which door is being requested entry by the user. This information may be conveyed to the transaction authority along with the request and according to the database on file, the transaction authority makes a decision whether it should send an open command to the door or not. This access control process is similar in the description of FIG. 18 as well.”
US 20150358333 (Cronin) user configurable combinations of geolocation and required security functions. See FIG. 4
US 7865937 (White) FIG.6 risk factor #72 and level of risk adjustment #74. “less than or equal to distance from home”
20160133073 (Smith) [0006]  on-site, self-service payment, credit and/or debit card authorized door and/or gate lock system (“locking system”) that controls access to a building and/or facility for a set period of time. In one embodiment, this information would be recalled by the recognition of the magnetic stripe on that individual's credit and/or debit card or by entering a user-specific code.  [0052] biometric][0086] “15. The door or gate locking system of any one of embodiments 1 to 14, wherein the computing system is accessible from a remote location via an electronic device, the electronic device comprising a computer, a cellular phone, a smart phone, or a computer tablet (or any other device, e.g., any handheld device, having Internet access).”

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692